Title: To George Washington from John C. Ogden, 1 November 1798
From: Ogden, John C.
To: Washington, George



Sir
Novr 1st 1798

In continuation of my determination during life to state to public characters by letters, and the country by publications, the tyranny over the consciences, and infringement upon the laws of religious protection and toleration, I have now the pleasure to inform you, that Judge Patterson, in a late adjudication has decided in favor of the claim of Episcopalians, to the church lands in Vermont.
This is an event unexpected by many, who have observed the obstinate, violent, persevering spirit of sacrilege in all countries. The Robinson party in Vermont, who had a large share in this injustice are offended and hope by the State courts to foil the adjudication of the Federal.
This seizure was the result of fifteen years exertions on the part of President Wheelock of Dartmouth College. He presented petitions in behalf of the college to the legislatures of Vermont and New Hampshire, used all his influence and art in the Country, by prejudicing the youth under his care, flattering the bigotry, & indulging the ambition and avarice of the Clergy and leaders, to gain their aid and influence in the nefarious design. He gave the subject of the propriety of the seizure as a theme for discussion to the class he taught, and then decided himself against the church. This is one among thousands of the daily inventions, through the colleges to defeat our laws, spread prejudices and exalt their party.
In no period and in no part of the christian church has a more malicious, avaricious system of tyranny been invented or persisted in, with greater severity, than in the States of New Hampshire, Massachusetts, Connecticut and Vermont, for thirty years.
It is so long since I read Mr Duche’s letter to the Commander in Chief, soon after the beginning of the late war, that I cannot decide upon its merits, but if he had reviewed ecclesiastical history he would have found in the tyranny persisted in, under the political plans of Calvinists in Europe & the States, enough to

have warned military men and statesmen, almost in the name of heaven, of the usurpations, which were in store for oppressing all denominations and exalting Calvinists by war and sacrilege.
Wicked design has been followed by malevolent persecution & perseverance, as may be seen, by the public and private statement of facts, which legislative debates judicial procedure and public files illucidate. Whig, Tory, Federal, Anti Federal, Democratic Jacobin and Republican projects have alternately been varied by the Calvinists in the northern states to exalt themselves by public commotions.
I will prove it that to them only we owe the present political confusions and infidelity. The same hatred to the churches of Rome and England, which urged on that opposition, which is proved by the publications before the war, is now existing and practised upon. The members of both houses of Congress are, and have been partakers in this pillage. Mr Senator Langdon, Mr Senator Chipman—Mr Freeman of New Hampshire—many men in the national offices very many in the State employments and hundreds of our staunchest federalists are now at the bottom of the oppressions seeking popularity and promotion, or sharing the profits of the lands among themselves.
During this period, the clergy and other members of the church have been impoverished, abused and insulted. No pity has been exercised towards them. Leading members of the church have been intimidated and negligent⟨.⟩ Insult and Injury have united to destroy the exertions to gain justice and give information.
A hope that the Almighty was about to help Calvinists, awoke them to those prayers, sermons and civil feasts, which have brought us into a share with the present confusions of Europe. Some superior advantage, from possible political confusions, led the Calvinists to hope to secure their present sacrilege and pillage, by the prejudices of party. All denominations love peace, good government and toleration too well to be drawn by rebellion, sedition or violence to plunge themselves and the christian church into trouble, and make her & them tributary to any political party. Whether religion or liberty is the pretext, is immaterial, as long as both, are at this moment abused by the Calvinists to convulse the nation, through the means of pulpits and colleges.
The firmness of our chief magistrates and wisdom of our nation, have fortunately prevented convulsions by war in our homes. Calvinists are in some cases federalists, who six years since wished for

a share in the confusions of war and were violent advocates for French, Jacobin & Democratic politics.
Copies of this go by the post to Judge Patterson, and very many of our first magistrates, that the decisions of our courts may not be defeated or the restoration of the church property be neglected. That an end may be put to the sufferings of the clergy and their families, in the States of Vermont and New-Hampshire, and universal liberty of conscience continue to exist in the States. I have the honor to be Your Excellency’s devoted servant

John C. Ogden

